            Case 1:20-cv-08690-LLS Document 6 Filed 02/09/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYRONE MASSEY,

                                 Plaintiff,
                                                                   20-CV-8690 (LLS)
                     -against-
                                                               ORDER OF DISMISSAL
JEAN GRANDOIT; CITY OF NEW YORK,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated December 4, 2020, the Court directed Plaintiff to file an amended

complaint within sixty days. That order specified that failure to comply would result in dismissal

of the complaint. Plaintiff has not filed an amended complaint. Accordingly, the Court dismisses

Plaintiff’s federal claims under 28 U.S.C. § 1915(e)(2)(B)(ii) and declines under 28 U.S.C.

§ 1367(c) to exercise supplemental jurisdiction over related state law claims.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     February 9, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
